Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 and its dependent claims recite “the surface being desired to acquire hydrophilicity and a slippery property”. It is not clear how one of ordinary skill in the art would determine whether a surface was “desired” to acquire the recited properties, and it is also unclear exactly what constitutes a “slippery property”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 105016624 A) in view of Shirakawa.
An English-language machine translation of Xu, filed by applicant on 2/28/22, has been used in setting forth this rejection, and the paragraph numbers referred to herein are those of the translation.
In paragraph 8 Xu discloses a hydrophilic self-cleaning coating solution comprising 0.1 to 5% by weight of a polyether siloxane and 0.1 to 5% by weight of a titanate. The polyether siloxane is polyether trimethoxysilane, meeting the limitations of the organosilicon compound (A) of claims 1 and 8, where the polyether is the hydrophilic-chain-containing group and the methoxy groups are the hydrolyzable groups also meeting the limitations of claims 6-7. Xu further discloses in paragraph that the titanate can be tetraethyl titanate, meeting the limitations of the metal alkoxide (B) of claim 1. In paragraph 21 Xu discloses applying the coating to a substrate, meeting the limitations of the method step of claim 9 and forming a coated substrate as recited in claim 12. Xu does not disclose specific suitable polyethers for the polyether trimethoxysilane.
In column 1 lines 17-20 Shirakawa discloses films (coatings) having abrasion resistance and defogging properties. It is noted that paragraph 15 of Xu discloses coatings having improved abrasion (scratch) resistance, and that Xu also discloses that substrates become dirty due to pollutants present in the fog. Shirakawa discloses in column 2 lines 27-30 that the film comprises a hydrophilic organic compound. In column 4 lines 24-40 Shirakawa discloses that the organic compound can comprise a hydrophilic group with a reactive end group and a non-hydrophilic, non-reactive end group (structure IV) of Shirakawa. In column 4 line 47 and column 5 lines 5-30 (formula 1) Shirakawa discloses that the hydrophilic group can be a polyethylene oxide, as in the R2-O repeat unit of claim 2, the reactive end groups can be trialkoxysilyl groups, such as the trimethoxysilane group of Xu. In column 4 lines 37-39 Shirakawa discloses that the non-hydrophilic, no-reactive end group is a hydrocarbon having 1 to 3 carbons, meeting the limitations of the R1 group of claims 2-3 when it is an alkyl or alkenyl group. When formula 1 of Shirakawa is modified to have a non-reactive group as the R2 group, as in structure IV of Shirakawa, the group of Shirakawa corresponding to the R2 group of claim 2 (including the oxygen atom in the repeat unit) can be an alkoxy or methoxy group as recited in claims 4-5. When the R1 group of Shirakawa is a trialkoxysilyl group, the methylene linking the R1 group and oxygen atoms in formula 1 of Shirakawa meets the limitations of the R3 group of claim 2. Shirakawa discloses in column 22-25 that when the hydrophilic organic compound is a polyether, it generally has a molecular weight of 150 to 1500, implying a number of repeat units at least overlapping the range recited for n of claim 2. Shirakawa therefore discloses hydrophilic organosilicon compounds meeting the limitations of claims 2-5. 
As discussed above, Xu discloses that the composition comprises 0.1 to 5% by weight of an organosilicon compound and 0.1 to 5% by weight of a metal alkoxide (tetraethyl titanate), leading to a weight ratio ranging from 0.02 to 50. The molecular weight of tetraethyl titanate is about 228.1. As discussed above, Shirakawa discloses in organosilicon compounds having a molecular weight of 150 to 1500. When the organosilicon compound of Shirakawa is used as the polyether trimethoxysilane of Xu, the mole ratio of organosilicon compound to metal alkoxide therefore ranges from about 0.003 (0.02 * 228.1 / 1500) to about 76 (50 * 228.1 / 150), encompassing the range recited in claim 1. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
In light of the above, the use of the organosilicon compound of Shirakawa is used as the polyether trimethoxysilane of Xu meets the limitations of the compositions of claims 1-8, as well as the method of claim 9 and the coated substrate of claim 12. It would have been obvious to one of ordinary skill in the art to use the organosilicon compound of Shirakawa is used as the polyether trimethoxysilane of Xu, since Shirakawa discloses that the organosilicon compound can be a polyether trimethoxysilane, and that it is a suitable organosilicon compound for use in abrasion- and fog-resistant coatings.

Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Shirakawa as applied to claims 1-9 and 12 above, and further in view of Kadowaki (JP 1-223175 A).
The discussion of Xu and Shirakawa in paragraph 8 above is incorporated here by reference. Xu and Shirakawa disclose a method and coated substrate in accordance with claims 9 and 12, where the coating imparts abrasion and fog resistance to the substrate. Xu discloses in paragraph 2 that the substrate can be metal, but does not specifically disclose that the substrate can be aluminum, and/or a fin material for a heat exchanger.
An English-language machine translation of Kadowaki, which is attached, has been used in setting forth this rejection, and the page and line numbers referred to herein are those of the machine translation. 
	On lines 4-7 of page 2, Kadowaki discloses a method for producing a fin material for a heat exchangers, comprising forming a coating film on the surface of a thin aluminum plate. From the second to last line of page 1 through line 3 of page 2, Kadowaki discloses that the coating comprises a hydrophilic (water-absorbent) resin and titanium alkoxide, as in the composition of Xu and Shirakawa. The coating of Kadowaki further comprises a ceramic powder. 
	It would have been obvious to one of ordinary skill in the art to further include the ceramic powder of Kadowaki in the composition of Xu and Shirakawa, and to use the resulting coating on an aluminum fin material for a heat exchanger, meeting the limitations of the method of claims 10-11 and the fin material of claims 10-11 and 13, since Kadowaki teaches that coating compositions comprising a hydrophilic polymer, titanium alkoxide, and a ceramic powder as suitable coating compositions for aluminum fin materials of heat exchangers, and teaches on page 1 that the coated materials have excellent mold resistance and insect resistance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771